DETAILED ACTION
This is the Office action based on the 16825227 application filed March 20, 2020, and in response to applicant’s argument/remark filed on February 17, 2021.  Claims 1-14 are currently pending and have been considered below.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-13 in the reply filed on February 17, 2021 is acknowledged.  Claim 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-13 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Asada et al. (U.S. PGPub. No. 20190198349), hereinafter “Asada”:--Claims 1, 2, 3, 4, 10, 11: Asada teaches an etching method, comprising(i) forming a SiGe layer 11, a SiOx layer 12, a porous SiOCN layer 15 and a polysilicon layer 14 adjacently on a substrate (Fig. 1), and load the substrate into a process chamber (Fig. 8);(ii) supplying an amine gas 21 to the chamber, wherein the amine gas adsorbed into the porous SiOCN layer 15 (Fig. 2A, [0031-0032]);(iii) purging the chamber ([0032]);(iv) supplying an etching gas 24 to the chamber (Fig. 3A, [0031, 0034]);(v) purging the chamber ([0034]);(vi) repeating (ii)-(v) a plurality of times ([0035-0038])--Claim 5: Asada further teaches that the amine gas 21 and the etching gas 24 may be supplied simultaneously to the chamber ([0072]).--Claims 6, 7, 8, 9: Asada further teaches that the chamber may be heated up to 100C during the purging steps ([0076-0077]).--Claims 12, 13: Asada further teaches that the SiOx layer 12 is a mask layer ([0029]). 
Claims 1, 6, 8 and 10 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Yatsuda et al. (U.S. PGPub. No. 20180158693), hereinafter “Yatsuda”:--Claims 1, 6, 8, 10: Yatsuda teaches an etching method, comprisingforming a interlayer 11, a copper layer 12, a SiC layer 13 and a porous SiOC layer 20 adjacently on a substrate (Fig. 1A), and load the substrate into a process chamber (Fig. 9);supplying amine gas to the substrate, wherein the amine gas adsorbed into the porous SiOC layer 20 ([0054]);heating the substrate by light to form polymers in the pores of the porous SiOC layer 20 ([0060]);supplying an etching gas to etch the porous SiOC layer 20 (Fig. 3I-3J); heating the substrate to 350C while purging with nitrogen gas ([0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 rejected under 35 U.S.C. 103 as obvious over Yatsuda:--Claim 3: Yatsuda teaches the invention as in claim 1 above.  Yatsuda further teaches that the polymer is formed by supplying isocyanate to the substrate, stopping the supply of isocyanate, evacuating the chamber, supplying the amine gas, then heating the substrate with light to cause a polymerization ([0060-0061]).  Although Yatsuda is silent about evacuating the chamber after the supplying the amine gas and before the etching the porous SiOC layer 20, it would have been obvious to one of ordinary skill in the art to also evacuate the chamber after supplying the amine gas. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713